Citation Nr: 1033067	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and friend V.R.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1983 to July 1993 and from June 1995 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which, in pertinent part, granted service connection for migraine 
headaches and assigned a 30 percent disability rating with an 
effective date of November 2006.

In September 2009, the Veteran appeared at a Video Conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is in the claims file.

The Board notes that the Veteran's appeal originally included the 
assigned ratings for bilateral hearing loss and allergic 
rhinitis, which were rated as noncompensable by the September 
2007 rating decision.  The Veteran did not include the issue of 
increased rating for bilateral hearing loss on her Substantive 
Appeal (VA Form 9) filed in March 2008, and the appeal as to that 
issue has therefore not been perfected; the Board will not 
address bilateral hearing loss in this decision.  Further, in 
January 2009, the Veteran formally withdrew her appeal of the 
rating assigned for allergic rhinitis, and a subsequent rating 
decision of November 2009 granted an increased rating of 30 
percent for allergic rhinitis/sinusitis, effective September 
2008.  Thus, the Board will likewise not address the issue of 
increased rating for allergic rhinitis in this decision. 


FINDING OF FACT

Throughout the appeal period, the Veteran's migraine headaches 
have been manifested by very frequent completely prostrating and 
prolonged attacks productive of economic inadaptability.


CONCLUSION OF LAW

An initial rating of 50 percent for migraine headaches is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  The VCAA applies to 
the instant claim.  However, inasmuch as this decision grants the 
benefit sought on appeal, there is no reason to belabor the 
impact of the VCAA on this matter; any notice error or duty to 
assist failure as to this claim is harmless.

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months are 
rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability are rated 50 percent disabling.  
38 C.F.R. § 4.124a.  

Facts and Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the Veteran.

The Veteran was seen in the emergency room for migraine headaches 
accompanied by photosensitivity and occasionally nausea, 
dizziness, and vomiting, in May 2007, November 2008, and 
September 2009.  She was taking Zomig, Motrin, and Dilantin with 
no relief.  

Brain CT scans in May 2007 and September 2009 and a May 2009 
brain MRI were all negative for any intracranial abnormalities.  

On January 2009 VA examination, the Veteran reported a history of 
migraine headaches beginning in 2001, and worsening since 
discharge from service in 2006.  She was experiencing three to 
four migraines weekly, starting on the right side of her head.  
She said it felt like having a stroke.  She experienced nausea 
and photosensitivity.  She reported having to leave work twice a 
week because of her severe headaches, as well as two emergency 
room visits in the past 12 months.  Most of her migraine attacks 
were prostrating in nature, lasted longer than 2 days, and 
prevented her from engaging in chores, shopping, exercise, 
sports, recreation, and travel.

At the September 2009 Video Conference hearing, the Veteran 
testified that she experienced a few headaches a week that were 
not relieved by medication; they would go on for days and days 
and were very incapacitating.  Pain began in her right temple and 
reminded her of a stroke - the whole right side of her body would 
become very, very tense.  Any light made the migraine worse, and 
she could not do anything besides lay flat for hours and 
sometimes days until the pain went away.  When she had a migraine 
she would lay with her head covered up and could not even lift 
her head to take liquids because she would become nauseated.  The 
migraines were not only painful, they took away her energy; she 
could not drive and had to have her mother come to take care of 
her child.  She was employed as a nurse manager and her employer 
was very accommodating of her migraines because she had worked 
there before the migraines started and they knew she had a good 
work ethic and was reliable.  If she had a severe headache at 
work, she would sit at her desk, be very quiet, try to focus, and 
hope she was not called upon to do anything until her husband 
came to pick her up at the end of the day.   

The evidence shows that the Veteran's migraines occur twice a 
week or more and are prostrating in nature, rendering her unable 
to perform her work duties or care for her child for prolonged 
periods.  Although she has been able to procure and maintain 
employment, her work has been adversely affected and she missed 
work frequently because of her migraines.  Thus, while the 
Veteran's migraines may not result in severe economic hardship, 
the record shows that they cause some economic hardship.  This 
fact, in addition to the frequency, intensity, and duration of 
the Veteran's migraines more nearly approximates the criteria for 
a 50 percent disability rating.  A 50 percent disability rating 
is the maximum rating available for migraines under Diagnostic 
Code 8100.



Extraschedular Rating

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to the service-
connected disability, and marked interference of employment has 
not been shown.  At her hearing, the Veteran's representative 
stated that the Veteran would be satisfied with the highest 
schedular rating, 50 percent, for her service-connected 
headaches.  See hearing transcript (T.) at 14.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.




ORDER

An initial 50 percent disability rating for migraine headaches is 
granted, subject to the laws and provisions governing the award 
of monetary benefits.





____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


